 1                                                        JS-6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT

 9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

10                               WESTERN DIVISION

11   UNITED STATES OF AMERICA,           Case No. CV 19-01350-RGK(AFMx)

12            Plaintiff,                 [PROPOSED] CONSENT JUDGMENT OF
                                         FORFEITURE
13                   v.

14   $646,340.00 IN U.S. CURRENCY,

15            Defendant.

16

17   JAIME RIVERA,
18             Claimant.
19

20        Pursuant to the stipulation and request of Plaintiff United
21   States of America and claimant Jaime Rivera (“Claimant”), the Court
22   hereby enters this Consent Judgment of Forfeiture containing the
23   terms set forth below:
24        On or about February 22, 2019, Plaintiff United States of
25   America (“the United States of America”) filed a Complaint for
26   Forfeiture alleging that the defendant $646,340.00 in U.S. Currency
27   (the “defendant currency”) is subject to forfeiture pursuant to 21
28   U.S.C. § 881(a)(6) and 18 U.S.C. § 981(a)(1)(C).
 1           Claimant filed a claim to the defendant currency on or about

 2   April 10, 2019 and an answer to the complaint on or about April 30,

 3   2019.

 4           No other parties have appeared in this case and the time for

 5   filing claims and answers has expired.

 6           The government and Claimant have now agreed to settle this

 7   action and to avoid further litigation by entering into this Consent

 8   Judgment of Forfeiture.

 9           The Court, having been duly advised of and having considered the

10   matter, and based upon the mutual consent of the parties hereto,

11           IT IS HEREBY ORDERED, ADJUDGED, AND DECREED:

12           1.   This Court has jurisdiction over the subject matter of this

13   action and the parties to this Consent Judgment of Forfeiture.

14           2.   The Complaint for Forfeiture states a claim for relief

15   pursuant to 21 U.S.C. § 881(a)(6) and 18 U.S.C. § 981(a)(1)(C).

16           3.   Notice of this action has been given as required by law.

17   No appearances have been made in the litigation by any person other

18   than Claimant.    The Court deems that all other potential claimants

19   admit the allegations of the Complaint for Forfeiture to be true.

20           4.   The United States of America shall have judgment as to the

21   interests of Claimant and all other potential claimants as to

22   $621,340.00 of the defendant currency, together with any interest

23   earned on the defendant currency by the United States of America

24   since seizure, which funds are hereby condemned and forfeited to the

25   United States of America.    The United States of America shall dispose

26   of those funds in accordance with law.

27           5.   The remaining $25,000.00 of the defendant currency, without

28   interest, shall be returned to Claimant.    The funds to be returned to

                                          2
 1   Claimant shall be paid to Claimant by electronic transfer directly

 2   into the client trust account of the attorney of record for Claimant

 3   in this case.    Claimant (through Claimant’s attorney of record) shall

 4   provide all information and complete all documents requested by the

 5   United States of America in order for the United States of America to

 6   complete the transfer including, without limitation, providing

 7   Claimant’s social security and taxpayer identification numbers (if

 8   any), and the identity of the bank, the bank’s address and the

 9   account name, account number, account type and wire transfer routing

10   number for the client trust account to which the transfer of funds is

11   to be made.

12           6.   Claimant hereby releases the United States of America, its

13   agencies, agents, officers, employees and representatives, including,

14   without limitation, all agents, officers, employees and

15   representatives of the Federal Bureau of Investigation and their

16   respective agencies, as well as all agents, officers, employees and

17   representatives of any state or local governmental or law enforcement

18   agency involved in the investigation or prosecution of this matter,

19   from any and all claims (including, without limitation any petitions

20   for remission, which Claimant hereby withdraws), actions or

21   liabilities arising out of or related to this action, including,

22   without limitation, any claim for attorney fees, costs and interest,

23   which may be asserted by or on behalf of Claimant, whether pursuant

24   to statute or otherwise.

25           7.   The Court finds that there was reasonable cause for the

26   seizure of the defendant currency and institution of these

27   proceedings.

28   / / /

                                          3
 1        8.   The parties hereto shall bear their own attorney fees and

 2   costs.

 3        9.   The United States of America and Claimant consent to this

 4   judgment and waive any right to appeal.

 5

 6   Dated: September 19, 2019                                      _
                                   THE HONORABLE R. GARY KLAUSNER
 7                                 UNITED STATES DISTRICT JUDGE

 8
     Presented By:
 9
     NICOLA T. HANNA
10   United States Attorney
     BRANDON D. FOX
11   Assistant United states Attorney
     Chief, Criminal Division
12   STEVEN R. WELK
     Assistant United States Attorney
13   Chief, Asset Forfeiture Section

14
     /s/ Victor A. Rodgers          _
15   VICTOR A. RODGERS
     Assistant United States Attorney
16
     Attorneys for Plaintiff
17   UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26

27

28

                                        4
